DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-22 and 24-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f)                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

“The limitation of claim 1 that recites memory means in which contents are stored is not being treated in accordance with 112(f) because the claimed function is modified by structure in the form memory that performs the recited function.” As a result, the clarification of the record regarding this limitation has been included for the “memory means."





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by O’Hare et al (US 2016/0379005 A1) in view of Gondo et al (US 2003/0079186 A1) in view of Johnson (US 2011/0185378 A1) in view of Burton et al (US 2011/0197214 A1) in view of Hildreth (US 2009/0133051 A1) in view of Henderson (US 2007/0156592 A1). Hereinafter referred as O’Hare, Gondo, Johnson, Burton, Hildreth and Henderson.
	Regarding claim 1, O’Hare teaches a receiver of television signals received via air, cable internet or by way of connection to an external device (page 5 paragraph (0088)), the receiver comprising: memory means in which contents are stored (page 2 paragraph (0015)), wherein the contents are received through said receiver (page 7 paragraph (0103)); said data management means carries out an authentication procedure that: allows for a determined user to be associated to his/her profile (page 22 paragraph (0237)). 
However, O’Hare is silent in teaching data management means is configured to store and/or access private data stored in said memory means, wherein the private data being associated uniquely to said determined user. Gondo teaches on (page 7 paragraph (0108)) the access right management means refers to the access right information storage means to determine which sub-database is allowed to be viewed by the user and transmits data indicating which sub-database is allowed to be viewed by the user to the view request response means. The view request response means transmits collected information to the terminal device such that only the collected information stored in the sub-database specified by the message can be viewed by the user of the terminal device. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s reference to include the teachings of Gondo for allowing for storing and/or accessing private data stored in said memory means, wherein the private data are associated uniquely to said determined user before the effective filing date of the claimed invention. A useful combination for this is found on Gondo (page 2 paragraph (0024)) the information collection/management apparatus receives collected information transmitted from a terminal device and stores the received information into the collected-information database, and in response to a request from a terminal device, the 
However, O’Hare, Gondo are silent in teaching data management means for organizing and displaying the contents of said memory means and carrying out an authentication procedure. Johnson teaches on (page 6 paragraph (0066)) buffer management can include organizing content appropriately, deleting played content, overwriting content, authenticating access to buffered content or other types of buffer management. The media player is able to present the content only according to the compiled arrangement, while the channel buffer is secured from access by a viewer of the content.
Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s, Gondo’s references to include the teachings of Johnson for data management means for organizing and displaying the contents of said memory means and carrying out an authentication procedure before the effective filing date of the claimed invention. A useful combination for this is found on Johnson (page 1 paragraph (0016)) the inventive subject matter provides apparatus, systems and methods in which one can utilize a media channel distribution portal to create a broadcast channel comprising one or more layers of rich media.
However, O’Hare, Gondo and Johnson are silent in teaching during said authentication procedure a new user profile associated with a code when the inserted authentication code is new such that the inserted authentication code is not associated to an existing user profile in said memory means. Burton teaches on (figure 3 and page 5 paragraph (0033)) the input signal analyzer determines if the command (page 5 paragraph (0032)). Barton further teaches an authentication code (page 6 paragraph (0043)). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s, Gondo’s and Johnson’s references to include the teachings of Burton for during said authentication procedure a new user profile associated with an inserted authentication code is automatically created when the inserted authentication code is new such that the inserted authentication code is not associated to an existing user profile before the effective filing date of the claimed invention. A useful combination for this is found on Burton (page 1 paragraph (0003)) implementations discussed herein are directed to an apparatus and method for identifying particular user of an electronic device, such as set-top box or receiver. Using the methods described herein, a user is identified by the manner in which she uses an input device, such a wireless remote. Each individual user of the receiver is assigned a profile that includes values for a number of information points that serve to distinguish the user from other users of the receiver.   
However, O’Hare, Gondo, Johnson and Burton are silent in teaching memory means is structured using a hierarchical folder organization such that the contents, including the determined user’s private data, are arranged in the memory means using the hierarchical folder organization. Hildreth teaches on (figure 17) a ([the instant application show on (page 3 paragraph (0061)) the authentication code may consist of face recognition means of the user]. Hildreth teaches on (page 13 paragraph (0147)) initially (e.g. prior to registration of any users), an unrecognized user may be allowed to start a configuration process. When an unrecognized user starts a configuration process, the processor may analyze one or more images of the unrecognized user to determine an age-related attribute for the unrecognized user using an age classification process. […] Analyzing an age-related attribute of an unrecognized user when the unrecognized user initiates a configuration process may prevent a chile user from being able to perform a configuration process and set access control rules for the child user that are inappropriate (e.g. set a rule that the child user is permitted to access mature or R-rated content). Hildreth also teaches upon a condition in which the authentication procedure for the determined user has not been carried out, the determined user’s private data does not appear to exist within the hierarchical folder organization when the hierarchical folder organization is being explored such that the determined user’s private data is selectively hidden from view ([the instant application shows in page 4 paragraph (0065) when the receiver of television signals operates in the “public” functioning mode, the receiver will not allow access to any of the private data/contents stored in the memory. Obviously, when the receiver recognizes a profile of a determined used, the private data/contents associated to other user profiles it will not be able to be displayed or reproduced]. Hildreth teaches on (page 10 paragraph (0115)) in response to detecting the part (604) of the image as corresponding to the face of the dad and detecting the part (605) of the image as corresponding to the face of the son user, the electronic media device may be controlled in a manner appropriate for the data user and the son user experiencing content together. For instance, the electronic media device may allow the data user and the son user to experience all of the content the son user is allowed to experience alone, and additionally content the son user is allowed to access when supervised by an adult user (e.g. the data user). Hildreth further teaches non-discoverable within the hierarchical folder organization when the authentication procedure for the determined user has not been carried out (in the event that the processor determines that a match does not exist, the processor estimates an age-related attribute for the detected user or accesses guest user or genetic settings. Estimating an age-related attribute for the detected user and applying access control based on the estimated age-related attribute may be performed using techniques similar to those described above with respect to Fig. 10 (page 15 paragraph (0173))). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s, Gondo’s, Johnson’s and Burton’s references to include the teachings of Hildreth for using a hierarchical folder organization such that the contents, including the determined user’s private data, are arranged in the memory means using the hierarchical folder organization before the effective filing date of the claimed invention. A useful combination for this is found on Hildreth (page 1 paragraph (0002)) the present 
However, O’Hare, Gondo, Johnson, Burton and Hildreth are silent in teaching an inserted authentication code is automatically created. Henderson teaches on (page 5 paragraph (0069)) inserting computer code (such as JavaScript) into the authentication form, the code causing the page to be automatically summited to the vendor, makes other modifications to the authentication form as necessary. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s, Gondo’s, Johnson’s, Burton’s and Hildreth’s references to include the teachings of Henderson for an inserted authentication code is automatically created before the effective filing date of the claimed invention. A useful combination for this is found on Henderson (page 1 paragraph (0001)) the present invention relates to a system and methods for authenticating a user with a vendor via a communication network, and in particular, but not being limited to, authenticating a user via a remote authentication server. 

	Regarding claim 2, O’Hare, Gondo, Johnson, Burton, Hildreth and Henderson teach the receiver according to claim 1, O’Hare teaches said data management means (page 24 paragraph (0259)) is configured to carry out the authentication procedure so as to allow a determined user associated to his/her profile in said memory means (page 59 paragraph (0590)). Gondo teaches to make said private data available (page 3 paragraph (0057)), upon request of the determined user, of said private data in said (page 7 paragraph (0106)), only if said determined user activates a same user profile that was used during procedure of said private data (the portal generation means inquires of the access to collected information, and allows the access only if the access requesters has the right to access. This makes it possible to prevent collected information from leaking to the outside page 6 paragraphs (0099)). 
Regarding claim 11, O’Hare, Gondo, Johnson, Burton, Hildreth and Henderson teach the receiver according to claim 1. O’Hare teaches said memory means comprises a removable memory means accessible by way of an input-output interface (page 2 paragraphs (0018)-(0019)). 
	Regarding claim 12, O’Hare, Gondo, Johnson, Burton, Hildreth and Henderson teach the receiver according to claim 11. O’Hare teaches said private data are stored in said removable memory means after an encryption procedure (page 2 paragraph (0018)), of said private data to be stored and wherein said receiver comprises means for successively decrypting said private data (page 2 paragraph (0019)) stored in said removable memory means (page 2 paragraph (0012)). 
	Regarding claim 17, O’Hare, Gondo, Johnson, Burton, Hildreth and Henderson teach the receiver according to claim 1. O’Hare teaches said private data are arranged in said memory means in a hierarchical manner, organized in information groups (page 38 paragraph (0455)).

	Claims 3, 5, 7-9, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare et al (US 2016/0379005 A1) in view of Gondo et al (US .
Regarding claim 3, O’Hare, Gondo, Johnson, Burton, Hildreth and Henderson teach the receiver according to claim 1, O’Hare teaches said authentication procedure comprises phases of: (a) starting said authentication procedure by acquiring and validating a particular authentication code (page 5 paragraph (0089)), entered by way of data input means (page 6 paragraph (0090)). 
However, O’Hare, Gondo, Johnson, Burton, Hildreth and Henderson are silent in teaching (b) initiating functioning of said memory means relative to a user profile associated to the particular association code during phase (a) and (c) finalizing the authentication procedure when the particular authentication code has been validated or an end of the authentication procedure key has been pressed or a predetermined period of time has lapsed for inserting said particular authentication code. Worley teaches on (column 11 lines 32-42) different levels of authentication may be performed locally and remotely in the cloud. For instance, the architecture may capture an image of the users face (or other biometric parameters) and perform user verification locally. Upon local verification, the user may then request a service from the remote cloud services that involves a second level of authorization. For instance, the cloud services may request a spoken password, a sequence of non-vocal audio inputs (e.g. sequence of claps, taps, etc), a pass code, other non-biometric data, or any combination of these and biometric data. 


	Regarding claim 5, O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Worley teach the receiver according to claim 3, O’Hare teaches said data management means carries out said authentication procedure (page 24 paragraph (0259)) following activation instructions coming from data input means (page 24 paragraph (0260)). 
Regarding claim 7, O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Worley teach the receiver according to claim 5, O’Hare teaches said data management means starts said authentication procedure in following activation (page 24 paragraph (0259)), on data input means, of a dedicated key or of a combination of non-dedicated keys (page 2 paragraph (0013)). 
	Regarding claim 8, O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Worley teach the receiver according to claim 5, Worley teaches said data management means causes an exit from said user profile (step (710) complete tasks, exit cloud services and de-authenticate in figure 7) when: the receiver upon instruction of said data input means, is turned off or a dedicated key, or a combination of non-dedicated (column 12 lines 24-36). 
	Regarding claim 9, O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Worley teach the receiver according to claim 1. Worley teaches a user interface (input/output interface (108) in figure 1); where the data management means carries out the authentication procedure of a user profile (identify and authenticate user (704) in figure 7) or carries out an exit procedure from said user profile (complete tasks, exit cloud services and de-authenticate user (710) in figure 7), following activation of an element of the user interface (column 12 lines 24-36). 
	Regarding claim 13, O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Worley teach the receiver according to claim 3. O’Hare teaches said memory means are arranged in a way that every file of private contents is stored with a label that contains the particular authentication code relative to the user that created the particular authentication code (page 24 paragraphs (0259)-(0260)), so as that specific contents of that part of the memory means where said file of private contents is stored cannot be read unless said particular authentication code that is equivalent to said label has not been inserted beforehand (page 24 paragraph (0261)). 
	Regarding claim 14, O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Worley teach the receiver according to claim 5. O’Hare teaches said data input means is configured to connect to a smart phone or a tablet (page 46 paragraph (0564)). 
Regarding claim 16, O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Worley teach the receiver according to claim 5. Worley teaches said data input means comprises a camera that acquires facial features of a user’s face and from the facial (column 7 lines 31-40). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Hare et al (US 2016/0379005 A1) in view of Gondo et al (US 2003/0079186 A1) in view of Johnson (US 2011/0185378 A1) in view of Burton et al (US 2011/0197214 A1) in view of Hildreth (US 2009/0133051 A1) in view of Henderson (US 2007/0156592 A1) in view of Worley et al (US 9,007,473 B1) in view of Garrett et al (US 2011/0302632 A1). Hereinafter referred as O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson, Worley and Garrett.
Regarding claim 4, O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Worley teach the receiver according to claim 3. However, O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Worley are silent in teaching during the phase (b) a new user profile is created and associated to the particular authentication code acquired during the phase (a) if there is no user profile associated to said particular authentication code. Garrett teaches on (page 8 paragraph (0109)) with respect to the visitor or guest profile, the broadband gateway may determine whether the visitor device is associated with an entry in the visitor or guest profile in the broadband gateway. When there is a match or authentication of the visitor device with respect to the visitor or guest profile, a corresponding level of access indicated by the visitor or guest profile, a corresponding level of access indicated by the visitor or guest profile may be assigned to the visitor device. When a match does not occur, the visitor device may be denied 
Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s, Gondo’s, Johnson’s, Burton’s, Hildreth’s, Henderson’s and Worley’s references to include the teachings of Garrett for a new user profile is created associated to the code acquired during the phase (a) if there is no user profile associated to said code before the effective filing date of the claimed invention. A useful combination for this is found on Garrett (page 2 paragraph (0062) by enabling a visitor to access at least a portion of the content received by the broadband gateway, even when the visitor is not a customer of those entities associated with providing content and/or services to the host such access allows the visitor to experience content available to the host such as the television broadcasts and on-demand programming.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over O’Hare et al (US 2016/0379005 A1) in view of Gondo et al (US 2003/0079186 A1) in view of Worley et al (US 9,007,473 B1) in view of Johnson (US 2011/0185378 A1) in view of Burton et al (US 2011/0197214 A1) in view of Hildreth (US 2009/0133051 A1) in view of Henderson (US 2007/0156592 A1) in view of Worley et al (US 9,007,473 B1) in view of Mahalingaiah (US 2011/0302660 A1). Hereinafter referred as O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson, Worley and Mahalingaiah.
Regarding claim 6, O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Worley teach the receiver according to claim 5. O’Hare teaches said data management means (page 24 paragraph (0259)). However, O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Worley are silent in teaching the authentication procedure every time said receiver is turned on. Mahalingaiah teaches on (page 5 paragraph (0083)) following the power-on, the device is initialized by set authentication parameter. Following this, authenticate user state is entered. Following the process of authenticating user with mechanisms like password, hardware key, and other mechanisms. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s, Gondo’s, Johnson’s, Burton’s, Hildreth’s, Henderson’s and Worley’s references to include the teachings of Mahalingaiah for the authentication procedure every time said receiver is turned on before the effective filing date of the claimed invention. A useful combination for this is found on Mahalingaiah (page 2 paragraph (0023)) embodiments of this invention contemplate on mechanisms to detect potential security breach. Various embodiments of the invention further contemplate mechanisms to disable clocks to one or more units in the mobile device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Hare et al (US 2016/0379005 A1) in view of Gondo et al (US 2003/0079186 A1) in view of in view of Johnson (US 2011/0185378 A1) in view of Burton et al (US 2011/0197214 A1) in view of Hildreth (US 2009/0133051 A1) in view of Henderson (US 2007/0156592 A1) in view of Cherukuwada et al (US 2012/0072957 A1). Hereinafter referred as O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson and Cherukuwada.
Regarding claim 10, O’Hare, Gondo, Johnson, Burton, Hildreth and Henderson teach the receiver according to claim 1. However, O’Hare, Gondo, Johnson, Burton, Hildreth and Henderson are silent in teaching said receiver is configured so as to allow reception and reproduction of video and/or audio signals, and to store the video and/or audio signals upon request of the user. Cherukuwada teaches on (page 5 paragraph (0046)) the video subsystem includes a video storage/retrieval module that is configured to store and retrieve videos. The video storage/retrieval module can interact with a video repository to store and retrieve videos. Cherukuwada also teaches the video and/or audio signals are associated to a determined user profile (page 7 paragraph (0063)) in said memory means for successive use once an associated user associated to said video and/or audio signals is validly authenticated (page 5 paragraph (0044)). 
	 Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s, Gondo’s, Johnson’s, Burton’s, Hildreth’s and Henderson’s references to include the teachings of Cherukuwada for said receiver is configured so as to allow the reception and reproduction of video and/or audio signals, and to store the video and/or audio signals upon request of the user before the effective filing date of the claimed invention. A useful combination for this is found on Cherukuwada (page 1 paragraph (0004)) extra-video content to be displayed with a video can be dynamically retrieved when serving a request for a video. For example, expanding upon the example above, Alice can add dynamic video annotations to her Hawaii video that are configured to display the current weather conditions in Hawaii at the time the user requests and/or view the video.

15 is rejected under 35 U.S.C. 103 as being unpatentable over O’Hare et al (US 2016/0379005 A1) in view of Gondo et al (US 2003/0079186 A1) in view of Worley et al (US 9,007,473 B1) in view of Johnson (US 2011/0185378 A1) in view of Burton et al (US 2011/0197214 A1) in view of Hildreth (US 2009/0133051 A1) in view of Henderson (US 2007/0156592 A1) in view of Oberheide et al (US 2016/0255505 A1). Hereinafter referred as O’Hare, Gondo, Johnson, Burton, Hildreth, Henderson, Worley and Oberheide.
Regarding claim 15, O’Hare, Gondo, Worley, Johnson, Burton, Hildreth, Henderson and Worley teach the receiver according to claim 14. However, O’Hare, Gondo, Worley, Johnson, Burton, Hildreth, Henderson and Worley are silent in teaching said inputting said particular authentication code is obtained by way of automatic transmission to the receiver of: a unique code contained within the smartphone or tablet or an identification code NFC (near field communication) device, or a finger print of an owner of the smartphone or tablet, identified by the smartphone or tablet through a dedicated reader equipped by software of the smart phone or tablet. Oberheide teaches on (page 6 paragraph (0048)) the fingerprint API may, for example, enable an application (e.g. the authentication application) to request verification that a fingerprint is a fingerprint of an authorized user of the smartphone. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s, Gondo’s, Worley’s, Johnson’s, Burton’s, Hildreth’s, Henderson’s and Worley’s references to include the teachings of Oberheide for said input of said authentication code is obtained by way of automatic transmission to the receiver of: a unique code contained within the smartphone or tablet or an identification code NFC (near field . 

Claims 18-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare et al (US 2016/0379005 A1) in view of Worley et al (US 9,007,473 B1) in view of Cherukuwada et al (US 2012/0072957 A1) in view of Burton et al (US 2011/0197214 A1) in view of Hildreth (US 2009/0133051 A1). Hereinafter referred as O’Hare, Worley, Cherukuwada, Burton and Hildreth.
Regarding claim 18, O’Hare teaches receiving by a receiver of television signals by air, cable, internet or by way of connection to external devices, the method comprising carrying out at least the following phases (page 5 paragraph (0088)): (a) starting a user authentication procedure by acquiring and validating an authentication code, entered by way of a data input means (page 5 paragraphs (0089)-(0090)). 
However, O’Hare is silent in teaching (b) activating a user profile to the code entered during phase (a); (c) associating operations carried out on the receiver within the user profile activated during phase (b) until exiting the selected profile. Worley teaches in (figure 7) the system identifies/activates and authenticates the user (704), access services in cloud remote from environment (706). Worley also teaches on (column 12 lines 24-36) The user may eventually leave the environment, ending the augmented reality session. As part of exiting the cloud services or leaving the environment, the user may be affirmatively de-authenticated. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s reference to include the teachings of Worley for activating a user profile to the code entered during phase (a); (c) associating operations carried out on the receiver within the user profile activated during phase (b) until exiting the selected profile before the effective filing date of the claimed invention. A useful combination for this is found on Worley (column 2 lines 12-22) an architecture to create augmented reality environments and leverage other non-ARE resources that may be available within the environments to further extend user’s abilities to interact within the environments.
	However, O’Hare and Worley are silent in teaching a method for storing, organizing and displaying contents. Cherukuwada teaches on (page 5 paragraph (0046)) the video subsystem includes a video storage/retrieval module that is configured to store and retrieve videos. The video storage/retrieval module can interact with a video repository to store and retrieve videos. 
	 Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare and Worley’s references to include the teachings of Cherukuwada for a method for storing, organizing and displaying contents before the effective filing date of the claimed invention. A useful combination for this is found on Cherukuwada (page 1 paragraph (0004)) extra-video content to be displayed with a video can be dynamically retrieved when serving a request for a video. For example, expanding upon the example above, Alice can add dynamic video annotations to her Hawaii video that are configured 
However, O’Hare, Worley and Cherukuwada are silent in teaching during said authentication procedure a new user profile associated with an inserted authentication code is automatically created when the inserted authentication code is new such that the inserted authentication code is not associated to an existing user profile in said memory means. Burton teaches on (figure 3 and page 5 paragraph (0033)) the input signal analyzer determines if the command received in operation is sufficient to define a new profile. Here, the current user does not match any of the existing profiles and the input signal analyzer attempts to acquire enough data regarding the manner in which the new user operates the input device such that the data will distinguish the new user from those users associated with existing profiles (page 5 paragraph (0032)). Barton further teaches an authentication code (page 6 paragraph (0043)). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s, Worley’s and Cherukuwada’s references to include the teachings of Burton for during said authentication procedure a new user profile associated with an inserted authentication code is automatically created when the inserted authentication code is new such that the inserted authentication code is not associated to an existing user profile before the effective filing date of the claimed invention. A useful combination for this is found on Burton (page 1 paragraph (0003)) implementations discussed herein are directed to an apparatus and method for identifying particular user of an electronic device, such as set-top box or receiver. Using the methods described herein, a user is 
However, O’Hare, Worley, Cherukuwada and Burton are silent in teaching memory means is structured using a hierarchical folder organization such that the contents, including the determined user’s private data, are arranged in the memory means using the hierarchical folder organization. Hildreth teaches on (figure 17) a hierarchical organization folder in which each user data is arranged and designated within its own privacy restrictions. Hildreth further teaches said hierarchical folder organization being explorable by any user of the receiver even when the authentication procedure has not been carried out ([the instant application show on (page 3 paragraph (0061)) the authentication code may consist of face recognition means of the user]. Hildreth teaches on (page 13 paragraph (0147)) initially (e.g. prior to registration of any users), an unrecognized user may be allowed to start a configuration process. When an unrecognized user starts a configuration process, the processor may analyze one or more images of the unrecognized user to determine an age-related attribute for the unrecognized user using an age classification process. […] Analyzing an age-related attribute of an unrecognized user when the unrecognized user initiates a configuration process may prevent a chile user from being able to perform a configuration process and set access control rules for the child user that are inappropriate (e.g. set a rule that the child user is permitted to access mature or R-rated content). Hildreth also teaches upon ([the instant application shows in page 4 paragraph (0065) when the receiver of television signals operates in the “public” functioning mode, the receiver will not allow access to any of the private data/contents stored in the memory. Obviously, when the receiver recognizes a profile of a determined used, the private data/contents associated to other user profiles it will not be able to be displayed or reproduced]. Hildreth teaches on (page 10 paragraph (0115)) in response to detecting the part (604) of the image as corresponding to the face of the dad and detecting the part (605) of the image as corresponding to the face of the son user, the electronic media device may be controlled in a manner appropriate for the data user and the son user experiencing content together. For instance, the electronic media device may allow the data user and the son user to experience all of the content the son user is allowed to experience alone, and additionally content the son user is allowed to access when supervised by an adult user (e.g. the data user). Hildreth further teaches non-discoverable within the hierarchical folder organization when the authentication procedure for the determined user has not been carried out (in the event that the processor determines that a match does not exist, the processor estimates an age-related attribute for the detected user or accesses guest user or genetic settings. Estimating an age-related attribute for the detected user and applying access control based on the estimated age-related attribute may be performed using techniques similar to those described above with respect to Fig. 10 (page 15 paragraph (0173))). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine O’Hare’s, Worley’s, Cherukuwada’s and Burton’s references to include the teachings of Hildreth for using a hierarchical folder organization such that the contents, including the determined user’s private data, are arranged in the memory means using the hierarchical folder organization before the effective filing date of the claimed invention. A useful combination for this is found on Hildreth (page 1 paragraph (0002)) the present disclosure generally relates to controlling access to electronic devices and, in particular, relates to controlling access to video program material displayed by an electronic device, such as a television.

	Regarding claim 19, O’Hare, Worley, Cherukuwada, Burton and Hildreth teach the method according to claim 18. Burton teaches the receiver is configured so as to create a new user profile associated to the authentication code (page 5 paragraph (0033)). Burton teaches if, during said phase (b) it is not possible to identify any existing user profile in said memory means associated to said authentication code specified during the procedure of phase (a) (page 6 paragraph (0043)).
	Regarding claim 20, O’Hare, Worley, Cherukuwada, Burton and Hildreth teach the method according to claim 18. Worley teaches wherein for exiting a state from which it is possible to store or have access to private data (column 12 lines 24-36); said receiver, by way of a data input means, is turned off or a dedicated key is pressed, or a combination of one or more non-dedicated keys is pressed or inputting of said (complete tasks, exit cloud services, and de-authenticate user (710) in figure 7).
	Regarding claim 21, O’Hare, Worley, Cherukuwada, Burton and Hildreth teach the method according to claim 18. Worley teaches for implementing said method, said receiver of television signals comprises (column 2 lines 5-11) a user interface (input/output interface (108) in figure 1) and wherein a data management carries out the authentication procedure of a user profile or carries out exiting of said user profile, in following activation of an element of the user interface (column 8 lines 9-20). 
	Regarding claim 22, O’Hare, Worley, Cherukuwada, Burton and Hildreth teach the method according to claim 18. O’Hare teaches said authentication code comprises a numeric or alphanumeric string of a fixed length (page 20 paragraph (0213)). 
	Regarding claims 24-25, O’Hare, Worley, Cherukuwada, Burton and Hildreth teach a computer program product configured to implement the method according to claim 18 and claim 22 (O’Hare page 16 paragraph (0168)). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 270-3004.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424